DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 Jun 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the claim recites the limitation "the plate-like backing pad member" in the amended section of the claim. There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is the same as the recited “backing pad member,” if this is an additional backing pad member, or if the backing pad member must be “plate-like” to meet the claims. For the purposes of this examination, “the plate-like backing pad member” will be read as “the backing pad member,” as this appears to be applicant’s intent. 
Claims 14-16 are rejected as indefinite due to dependency upon rejected claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 7, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein et al (US 2005/0153640, previously cited) in view of Edinger (US 6394887) and further in view of Esenwein (US 2014/0034434, previously cited).
Regarding claim 1, Stein teaches a plate-like backing pad member (1), for use with a hand-held and hand-guided power tool comprising a housing with a driving motor located therein for actuating a driving shaft upon operation of the driving motor located therein for actuating a driving shaft upon operation of the driving motor (note that the power tool is not positively recited as a part of the backing pad member; connection to a drive shaft 8 shown in figs 2, 6, described [0018]), the plate-like backing pad member having a rotational axis (6), wherein the plate-like backing pad member is adapted for releasable attachment to the driving shaft ([0018]) by means of a mechanical form fit connection arrangement (shown in figs 2, 6) comprising at least one protrusion member (2’ fig 6) directly or indirectly connected to the driving shaft and at least one recess member (1’) connected to the plate-like backing pad member, the mechanical form fit connection arrangement being adapted for providing a torque proof connection between the at least one protrusion member and the at least one recess member in a plane extending perpendicular to the rotational axis of the plate-like backing pad member ([0031]; “non-rotary engagement by positive fit”), wherein the mechanical form fit connection arrangement is releasable in an axial direction running parallel to the rotational axis of the a backing pad member ([0031], [0006]), wherein the at least one protrusion member is held in the axial direction within the at least one recess member by means of an axial holding arrangement, wherein the axial holding arrangement comprises at least one permanent magnet (14’) and either at least one ferromagnetic element or at least one further magnet (10’, 19’) exerting a magnetic force for holding the at least one protrusion member in the axial direction within the at least one recess member ([0022]), the at least one permanent magnet, or the at least one ferromagnetic element, or the at least one further permanent magnet is located in or makes part of the at least one recess member (fig 6), the plate-like backing pad member has two opposing surfaces extending parallel to each other (top and bottom surfaces; fig 1), the surfaces comprising a first bottom surface (bottom surface of backing 17) for releasable attachment of a an abrasive member ([0021]; 16), the hand-held and hand-guided power tool is a polisher or a sander ([0022]) which is used for working vehicle, boat or ship bodies (Note that the tool is not actively recited as a part of the claimed backing pad member and the intended use of the member does not limit the claimed structure. As recited in [0022], the working material can be abrasive, which would clearly be capable of the claimed function of working vehicle, ship, or boat bodies), and the plate-like backing pad member is made of a semi-rigid plastic material ([0018]; element 3 of member is flexible plastic) comprises a metal insert (10’; claim 9) molded into the plastic material during production of the plate-like backing pad member by means of a molding or an injection molding process (fig 6; the shown insert being embedded within the plastic backing pad member constitutes a structure being molded into the member; note that the method of manufacturing the backing pad member does not limit the product claim), the metal insert forming at least part of an inner circumferential wall of the at least one recess member (figs 5, 6; forming inner wall of recess 11’) and constituting the at least one ferromagnetic element or the at least one further permanent magnet ([0020]; may be ferromagnetic), a plurality of permanent magnets (14’), including four permanent magnets ([0032]), are located in the at least one recess member (fig 6) around and equidistant to the rotational axis of the plate-like backing pad member (fig 5). Stein does not teach the releasable attachment being by means of a hook and loop fastener. Edinger teaches a plate-like backing pad member (12) including two opposing surfaces including a bottom surface (11) for releasable attachment of a sheet-like polishing or abrasive member (54) by means of a hook and loop fastener (col 4, lines 22-27). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include a hook and loop fastener for releasably attaching a sheet-like polishing member or abrasive member to the backing pad of Stein, as hook and loop fastener is known to releasably attach a polishing or abrasive means achieving the predictable result of allowing simple replacement of the abrasive as taught by Edinger (col 3, lines 40-44). Stein does not teach neighboring permanent magnets having opposite polarities and in direct lateral abutment with one another. However, it has been held that rearrangement of parts is obvious for a person having ordinary skill in the art (MPEP 2144.04 VI. C.). In this case, the particular placement and polarity of the magnets would not change the operation of the claimed pad member and therefore would be obvious for a person having ordinary skill in the art. Further, Esenwein teaches an array of magnets including a plurality of magnets (152b, 154b; fig 8) with neighboring magnets having opposite polarities ([0047]) and located so that neighboring permanent magnets are in direct lateral abutment with one another (shown in fig 8). Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to arrange the permanent magnets of Stein into abutting triangular shapes with opposite polarities, as this arrangement would not change the operation of the pad member and is not new in the prior art as shown by Esenwein, as this arrangement predictably provides uniformly distributed retaining force to the pad member.
Regarding claim 3, Stein, as modified, teaches all the limitations of claim 1 as described above. Stein further teaches the opposing surfaces comprise an opposite top surface (top of element 1) with a backing pad-connection arrangement attached thereto, the backing pad connection arrangement comprising the at least one recess member (fig 6; with recess 11’).
Regarding claim 7, Stein, as modified, teaches all the limitations of claim 1 as described above. Stein further teaches the at least one recess member in the plane extending perpendicular to the rotational axis of the plate-like backing pad member has a circumferential form of a polygon, including a polygon having equal side lengths, with the rotational axis running through the center of gravity of the polygon (fig 5; [0030], “equilateral polygon”).
Regarding claims 10-12, Stein, as modified, teaches all the limitations of claim 1 as described above. Esenwein further teaches the plurality of permanent magnets are located in direct contact with one another along the rotational axis (fig 8; shown in direct contact arranged concentrically along the central axis); wherein each of the plurality of permanent magnets is formed as a respective triangle (partial triangular shape shown in fig 8) having a respective vertex angle (flat sides extending toward central axis form vertex angle with each other), including an isosceles triangle (each magnet coincides with an isosceles triangle extending to the center), and wherein all triangles are dimensioned so that the sum of all the vertex angles is 360 degrees (due to the equal circumferential arrangement); and wherein each of the plurality of permanent magnets is formed with a circular sector (outer surface of each magnet) and wherein all the circular sectors are dimensioned so that all permanent magnets together form a circle (fig 8).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein, Edinger, and Esenwein as applied to claim 1 above, and further in view of Erenyi (US 3226888, previously cited).
Regarding claim 5, Stein, as modified, teaches all the elements of claim 1 as described above. Stein further teaches the at least one recess member in the plane extending perpendicular to the rotational axis (as viewed from above), has a circumferential form (fig 5) comprising opposing arc-shaped sections of a circle (22’). Stein does not teach the rotational axis running through the center of the circle or two opposing straight walls running parallel to one another and interconnecting the opposing arc-shaped sections. Erenyi teaches a backing pad member including a magnetic recess member (3) having a circumferential form comprising two opposing arc-shaped sections (see opposing arcs best shown in fig 1) of a circle with the rotational axis running through the center of the circle, and the plate-like backing pad member (2) further comprising two opposing straight walls (4) running substantially parallel to one another and interconnecting the two opposing arc-shaped sections (fig 1). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to form the recess member of Stein with two opposing arc-shaped section of a circle interconnected by two opposing parallel straight walls, as this configuration achieves the predictable result of perfectly transmitting torque to the backing pad member as taught by Erenyi (col 3, lines 19-30). 
Claim(s) 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein et al (US 2005/0153640, previously cited) in view of Esenwein (US 2014/0034434, previously cited).
Regarding claim 13, Stein teaches a hand-held power tool comprising a drive unit for actuating a driving shaft (8) upon operation of the tool ([0018]), a backing pad member (1) performing a working movement about its rotational axis (6) in a working plane extending perpendicular to its rotational axis upon actuation of the driving shaft (fig 6, plane on bottom of 2’), the backing pad member being attached to the driving shaft ([0018]) by means of a mechanical form fit connection arrangement (shown in figs 2, 6) having at least one protrusion member (2’ fig 6) directly or indirectly connected to the driving shaft and at least one recess member (1’) connected to the backing pad member, the mechanical form fit connection arrangement being adapted for providing a torque proof connection between the at least one protrusion member and the at least one recess member in a plane extending perpendicular to the rotational axis of the plate-like backing pad member ([0031]; “non-rotary engagement by positive fit”), the mechanical form fit connection arrangement being releasable in an axial direction running parallel to the rotational axis of the a backing pad member ([0031], [0006]), the at least one protrusion member being held in the axial direction within the at least one recess member by means of an axial holding arrangement, the axial holding arrangement having at least one permanent magnet (14’) and either at least one ferromagnetic element or at least one further magnet (10’, 19’) exerting a magnetic force for holding the at least one protrusion member in the axial direction within the at least one recess member ([0022]), at least part of the axial magnetic holding arrangement forming an integral part of at least part of the mechanical form fig arrangement (fig 6), the backing pad member is made of a semi-rigid plastic material ([0018]; element 3 of member is flexible plastic) and having a metal insert (10’; claim 9) molded into the semi-rigid plastic material during production of the plate-like backing pad member by means of a molding or an injection molding process (fig 6; the shown insert being embedded within the plastic backing pad member constitutes a structure being molded into the member; note that the method of manufacturing the backing pad member does not limit the product claim), the metal insert forming at least part of an inner circumferential wall of the at least one recess member (figs 5, 6; forming inner wall of recess 11’) and constituting the at least one ferromagnetic element or the at least one further permanent magnet ([0020]; may be ferromagnetic), a plurality of permanent magnets (14’), including four permanent magnets ([0032]), are located in the at least one recess member (fig 6) around and equidistant to the rotational axis of the plate-like backing pad member (fig 5). Stein does not teach neighboring permanent magnets having opposite polarities and in direct lateral abutment with one another. However, it has been held that rearrangement of parts is obvious for a person having ordinary skill in the art (MPEP 2144.04 VI. C.). In this case, the particular placement and polarity of the magnets would not change the operation of the claimed pad member and therefore would be obvious for a person having ordinary skill in the art. Further, Esenwein teaches an array of magnets including a plurality of magnets (152b, 154b; fig 8) with neighboring magnets having opposite polarities ([0047]) and located so that neighboring permanent magnets are in direct lateral abutment with one another (shown in fig 8). Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to arrange the permanent magnets of Stein into abutting triangular shapes with opposite polarities, as this arrangement would not change the operation of the pad member and is not new in the prior art as shown by Esenwein, as this arrangement predictably provides uniformly distributed retaining force to the pad member. Stein does not specify a particular structure of the power tool. Esenwein further teaches a hand-held and hand guided power tool comprising a housing (74a) with a driving motor located therein for actuating a driving shaft upon operation of the driving motor ([0034], [0044], [0048]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to use a handheld power tool including a housing and driving motor to drive the driving shaft in the tool of Stein, achieving the predictable result of providing a powered rotational operation to the backing pad as taught by Esenwein ([0048]).
Regarding claims 14-16, Stein, as modified, teaches all the limitations of claim 13 as described above. Stein further teaches the at least one permanent magnet, or the at least one ferromagnetic element, or the at least one further permanent magnet is located in or makes part of the at least one recess member (10’ located in 1’; fig 6); the at least one ferromagnetic element, or the at least one further permanent magnet, or the at least one permanent magnet is attached to or makes part of the at least one protrusion member (19’ attached to 2’); and wherein the protrusion member in the plane extending perpendicular to the rotational axis of the backing pad member has a circumferential form corresponding to the circumferential form of the at least one recess member ([0031]). 
Response to Arguments
Applicant's arguments filed 20 May 2022 have been fully considered but they are not persuasive. Applicant provides several arguments against LaBarbera, Kaiser, and Shinozaki. However, these references are no longer being relied upon in this rejection. Regarding the claimed magnet arrangement, applicant argues that the claimed arrangement is unique and creates particularly high magnetic forces, and that Esenwein does not teach the claimed arrangement within a backing pad member and therefore does not render the claims obvious. Examiner respectfully disagrees. Contrary to applicant’s specification, there is no assertion or evidence in applicant’s specification that the particularly claimed abutting arrangement provides a higher magnetic force. Applicant’s specification only states that the claimed arrangement is “preferable” and states that “the permanent magnets may have any desired form” ([0016-0017] of published application). While applicant does state that certain forms of magnets may have more compact arrangement and/or higher overall magnetic force, these advantages are not linked to any particular form and no evidence is provided to support these assertions. It is unclear how rearranging or reshaping magnets would provide more magnetic force. As rearranging magnets would not affect the operation of the device, supported by applicant’s statement that the magnets can have any desired form, rearrangement of the magnets would be obvious for a person having ordinary skill in the art (see detailed rejection above). Further, Esenwein teaches the claimed magnet arrangement in a power tool as detailed above. As Esenwein’s magnets are applied in a power tool in an application where evenly distributed high magnetic field forces are desired ([0047]), this further renders the claimed arrangement obvious. 
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723